—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated July 26, 1993, which, after a hearing, suspended the petitioner’s liquor license for a period of 15 days and imposed a $1,000 bond claim.
Adjudged that the petition is granted, on the law and as a matter of discretion, to the extent that the determination is *590modified by striking the imposition of the 15-day license suspension and the $1,000 bond claim; as so modified, the determination is confirmed and the matter is remitted to the respondent for the imposition of a new penalty not to exceed a $1,000 bond claim.
The respondent’s determination that the petitioner sold an alcoholic beverage to an individual under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1) was supported by substantial evidence in the record (see, Matter of Pell v Board of Educ., 34 NY2d 222, 229).
The petitioner’s contention that the use of an undercover police officer under the specific circumstances of this case constituted entrapment is being raised for the first time in this Court (see, Shelton v Shelton, 151 AD2d 659) and, in any event, is without merit.
Under the circumstances of this case, we find the penalty to be excessive to the extent indicated (see, Matter of Pell v Board of Educ., supra). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.